Citation Nr: 1815099	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service in in the United States Army from February 1943 to November 1945 with service in World War II.  Regrettably, the Veteran died in October 1975.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 
 
This case was previously before the Board in February 2017 when a claim to reopen a claim for service connection for the cause of the Veteran's death was reopened and the claim was remanded for further development.  The Board again remanded the claim in November 2017 for further development.

The Appellant is represented by The American Legion, who acknowledged representation in a June 2011 VA Form 21-22.  The American Legion was afforded an opportunity to represent the Appellant prior to the Board's decision; however, in November 2016, the representative indicated that it was unable to provide an informal hearing presentation before the Board and requested the Board take appropriate action. 


FINDINGS OF FACT

1. The Veteran died in October 1975 due to injuries sustained when struck by a car; cause of death is listed on his death certificate as multiple lethal trauma to chest and abdomen, with intoxication listed under "other significant conditions contributing to death." 

2. At the time of death, service connection was in effect for a scar, a residual of lacerations to the back and left shoulder, rated 0 percent disabling.

3. Multiple trauma to the chest and abdomen was not present during the Veteran's active service, and the condition was not etiologically related to the Veteran's active service; direct service connection for any substance abuse disability is precluded by law; and the Veteran's service-connected scarring of the back and left shoulder did not cause or contribute to his death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to his cause of death. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that service connection for the cause of the Veteran's death is warranted because, due to service, he had impaired eyesight and had lost the use of a lung which made him unable to see and dodge the car that struck and killed him.  She asserts that his eye and lung problems started in service; that he underwent an eye operation in service that they were later told was performed improperly; and that his lung condition, which began in service, worsened after service until the lung was removed at a VA hospital in Oteen, North Carolina.

The Veteran's service treatment records were destroyed in a fire and are unavailable.  Records maintained by the Office of the Surgeon General (OSG) reflect that in March 1944 he was treated for a deviated nasal septum; in June and December 1944 and in January 1945 he was treated for nasopharyngitis; in July 1944 he possibly was treated in quarters or in the dispensary for a spinal condition; and in July 1945 he was treated for urethritis.  

The appellant has contended the Veteran received treatment from a VA hospital in Oteen, North Carolina, after service. However, any treatment records from the Asheville VAMC (also known as the Oteen VA facility) were found to be unavailable. See June 2017 VA Memorandum. Pursuant to the efforts made by the RO, the appellant was sent a June 2017 letter requesting any treatment records in her possession be submitted. See June 2017 correspondence.  In November 2017 she was asked to identify the providers of any medical records pertaining to the Veteran's eye and lung disorders during his lifetime. She did not respond or provide additional records or information regarding treatment providers.

According to the death certificate, the Veteran died of multiple lethal trauma to the chest and abdomen resulting from being hit by a car in an accident.  Intoxication was also noted as a significant condition contributing to death.  At the time of his death, the Veteran's only service-connected disability was a scar, a residual of lacerations to the back and left shoulder, rated 0 percent disabling.  Significantly, although amblyopia and exotropia with light perception only in right eye and pulmonary fibrosis were considered disabling in connection with a claim for VA pension, he was not service-connected for those disabilities.

There is no indication from the evidence of record that the Veteran's multiple lethal trauma to chest and abdomen were related to his active service, or that his service-connected scar caused or contributed to his death.  Further, to the extent that the intoxication noted on the death certificate was suggestive of a substance abuse disorder, the Board notes that service connection on a direct basis for substance abuse is precluded by law.

While the appellant may sincerely believe that the Veteran's eye and lung problems contributed to his death, the etiology of the Veteran's death falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, there is no competent medical evidence of record that indicates that the Veteran's service-connected scar caused or contributed to his death or that he had eye and/or lung disabilities that were related to service and caused or contributed to his death. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death is denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


